                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

HILDA VAN HOEK,

        Plaintiff,
v.                                                Case No. 8:17-cv-2447-T-03AAS

MCKESSON CORPORATION; PSS
WORLD MEDICAL, INC.; MCKESSON
MEDICAL-SURGICAL INC.; and
MCKESSON MEDICAL-SURGICAL TOP
HOLDINGS INC.,

      Defendants,
__________________________________________/

                                      ORDER

        Plaintiff Hilda van Hoek requests an order protecting against and quashing a

subpoena duces tecum issued to nonparty Leisa Meredith by Defendants McKesson

Corporation, PSS World Medical, Inc., McKesson Medical-Surgical Inc., and

McKesson Medical-Surgical Top Holdings, Inc. (collectively, the defendants). (Doc.

122).   Van Hoek argues that certain requested documents are privileged work

product. (Id.). For the reasons stated, the motion is DENIED without prejudice.

I.      BACKGROUND

        Meredith is PSS World Medical, Inc. and McKesson Corporation’s former

employee and is identified as a potential witness in van Hoek’s Rule 26(a)(1)(A)(i)

disclosure. (Doc. 40-1). In January 2016, Meredith provided a two-page declaration

to van Hoek’s counsel. (Doc. 122, Ex. B, pp. 10-11).

                                          1
       On August 28, 2019, the defendants served van Hoek’s counsel with their

deposition notice and subpoena duces tecum for Meredith’s September 11, 2019

deposition. (Doc. 122, Exs. A, B). Less than forty-eight hours before Meredith’s

scheduled deposition and over a week after being served with a copy of the notice and

subpoena via email, van Hoek asks the court to quash the subpoena duces tecum or

enter a protective order prohibiting the discovery of duces tecum request nos. 6, 18,

20, 22, and 27. (Doc. 122). Because the deposition is tomorrow, September 11, 2019,

the deposition of this non-party witness has been rescheduled three times, and the

most recent dispositive motion deadline proposed by the parties (October 18, 2019) is

barely over a month away,1 the court issues its ruling without the benefit of the

defendants’ response.

II.   ANALYSIS

      Federal Rule of Civil Procedure 26(b)(1) governs the scope of permissible

discovery. That rule provides, in pertinent part, that “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case ....” Fed. R. Civ. P. 26(b)(1).

      Rule 45(d)(3) provides that, on a timely motion, a court must quash or modify

a subpoena that “requires disclosure of privileged or other protected matter, if no

exception or waiver applies,” or that “subjects a person to undue burden.” Fed. R.


1 The defendants removed this case from state court in October 2017, but van Hoek
first filed this action in December 2014. (Doc. 1). This litigation has been pending
for almost five years.
                                          2
Civ. P. 45(d)(3)(A)(iii), (iv). While a party generally does not have standing to move

to quash a subpoena issued to a non-party, “[a]n exception exists where the party

demonstrates a personal privacy right or privilege with respect to the subject matter

of the subpoena.” Martin v. National Union Fire Ins. Co. of Pittsburgh, PA, No. 8:13-

cv-00285-T-27MAP, 2013 WL 12156516, at *1 (M.D. Fla. 2013) (quoting Auto-Owners

Inc. Co. v. Se Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla. 2005)).

      Under the work product doctrine, documents and other “tangible things” are

not discoverable by a party when they were “prepared in anticipation of litigation or

for trial by or for another party or its representative (including the other party’s

attorney, consultant, surety, indemnitor, insurer, or agent).”       Id. at 26(b)(3)(A).

Documents and materials reflecting an attorney’s mental impressions, conclusions,

opinions, or legal theories are referred to as “opinion work product” and have almost

absolute immunity from discovery. Cox v. Administration United States Steel &

Carnegie, 17 F.3d 1386, 1422 (11th Cir. 1994) (citations omitted).

      Subpoena duces tecum request nos. 16, 18, 20, 22, and 17—seeking in one form

or another—Meredith’s drafts of her declaration and communications with van

Hoaek’s counsel, are at issue here. It is unclear whether Meredith possesses the

drafts and communications requested. And, if so, whether van Hoek’s counsel’s

mental impressions, conclusions, opinions, or legal theories are contained in those

documents. Thus, this motion is premature.

      In the event Meredith brings the declaration drafts and communications

                                          3
requested to her deposition and those documents contain van Hoek’s counsel’s

opinion work product, they should be placed in a sealed envelope. Prior to production,

van Hoek may move by separate motion for an in camera review of those documents

to determine if they are subject to work production protection. Notably, while the

draft declarations or counsel communications may be subject to protection following

an in camera review, Meredith’s recollection of the creation of her declaration is not

protected and this order does not preclude that deposition testimony.

III.   CONCLUSION

       Because it is unknow whether Meredith is in possession of the documents

requested in subpoena duces tecum request nos. 16, 18, 20, 22, and 17, and what is

contained in those documents, van Hoek’s motion to quash subpoena or for protective

order (Doc. 122) is DENIED without prejudice. Van Hoek may move for protection

and in camera inspection by separate motion if Meredith produces those documents

and they contain counsel’s opinion work product.

       ORDERED in Tampa, Florida on September 10, 2019.




                                          4
